      '"   Case 19-35184-KLP            Doc 46      Filed 03/22/21 Entered 03/22/21 16:33:29                  Desc Main
:!iocuSign Envelope ID: F574732A-677D-4BA4-AE03-5D969D9F01D0
                                                    Document     Page 1 of 2




                                         Standard Purchase and Sale Agreement
                                             29TH
             This agreement is made this _ _ _ _day of _....,D=E=C=E=M=B=E=R-"--_ __,, 20 20

             between Seller(s)     DOROTHY GREGORY COOKE & DARNELL JOHNSON Jr.

             and Buyer(s)      CENTRIC PROPERTY CONSULTANTS, LLC

             and/or assigns.

             Seller agrees to sell and buyer agrees to buy the following described real property together with all
             improvements and fixtures and the personal property described below:

             Street Address_ _ _3_2_1_5_D_O_R_IT_HA_N_R_O_A_D_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             City, State, Zip:_ _ _B=A~L=T~IM~O~R=E~2~12=1~5~-7~5~01~----------------

             Legal description: SAME AS IS RECORDED WITH THE COUNTY RECORDERS'$ OFFICE IN BALTIMORE CITY

                                              The purchase price to be paid as follows:

             Earnest Money Deposit                             $ 2500



                                                                   34,500
             Total Purchase Price                              $_ _ _ _ _ _ _ __


             1. EARNEST MONE'i to be deposited with a licensed title company or attorney within 92 hours of
             acceptance and ratification of offer.

             2. PRORATIONS, IMPOUNDS & SECURITY DEPOSITS: Loan interest, property taxes, insurance,
             and rents shall be prorated as of the date of closing. All security deposits shall be transferred to buyer
             at closing. All impound accounts for taxes and insurance are included in the purchase price and shall
             be transferred to buyer at closing. Any shortage in these accounts shall be charged to seller at closing.

             3. CLOSING DATE AND TRANSFER OF TITLE: This transaction shall close on or before
              FEBRUARY 15TH , 20..n_. Closing will be held at UNIVERSAL TITLE                        and Seller(s)
             agree to transfer marketable title free and clear of all encumbrances except those listed and pay any
             required state taxes or stamps required to record deed and mortgage. Seller agrees to furnish title
             insurance in the amount of the purchase price, showing no encumbrances or exceptions other than
             previously noted.

             4. DAMAGE TO PROPERTY: Seller shall maintain property in its current condition and keep it insured
             against all loss until closing. In the event of destruction covered by insurance, buyer may elect to
             close and collect the insurance proceeds.

             5. DEFAULTS: If buyer defaults under this contract, any and all monies deposited by buyer(s) shall be
             retained by seller as full liquidated damages. If seller defaults, buyer may pursue all remedies allowed
             by law and seller agrees to be responsible for all costs incurred by buyer as a result of sellers default.
.     .   ...,
                 Case 19-35184-KLP           Doc 46      Filed 03/22/21 Entered 03/22/21 16:33:29
    DocuSign Envelope ID: F574732A-677D-4BA4-AE03-5D969D9F01D0
                                                                                                                         Desc Main
                                                         Document     Page 2 of 2



                   6. SUCCESSORS AND ASSIGNEES: The terms and conditions of this contract shall bind all
                   successors, heirs, administrators, trustees, executors and assignees of the respective parties.

                   7. ACCESS: Sellers agree that buyer~ may have access to the property during reasonable
                   hours to show property to contractors, lenders, and partners.


                   8. INSPECTION:(a) Buyer shall have 10               days from Effective Date ("Due Diligence Period")
                   within which to have such inspections of the Property performed as Buyer shall desire and utilities
                   service shall be made available by the Seller during the Inspection Period; (b) Buyer shall be
                   responsible for prompt payment for such inspections and repair of damage to and restoration of the
                   Property resulting from such inspections; and (c) if Buyer determines, in Buyer's sole discretion, that
                   the condition of the Property is not acceptable to Buyer, Buyer may cancel this Contract by delivering
                   written notice of such election to Seller prior to the expiration of the Inspection Period. If Buyer timely
                   cancels this Contract, the deposit(s) paid shall be immediately returned to Buyer; thereupon , Buyer
                   and Seller shall be released of all further obligations under this Contract.

                   9. ADDITIONAL TERMS AND CONDITIONS:
                   BUYER WILL PAY THE CLOSING COSTS.




                   The undersigned have read the above information, understand it and verify that it is correct.
                                            12/29/2020                                                      12/29/2020
                   Date:                                                          Date:

                   Seller:
                             ~ .~ -                                               Seller:    [~
                   Seller: DOROTHY GREGORY COOKE                                  Seller:    DARNELL JOHNSON Jr.
                                   804-739-8624                                               540-920-8571
                   Phone:                                                          Phone:
                                                                                                  darnell.johnson@snhu.edu
                                                                                    Email:




                     Buyer: CENTRIC PROPERTY CONSULTANTS, LLC
                     by Lawrence Swartz
                                   (443) 876-7324
                      Phone: - - - - - - - - - - - - - -
